KENNEDY, Presiding Judge,
dissenting.
It is not realistic to think venireman Carson could consider without bias a verdict that would convict his esteemed physician and family friend of malpractice, to the damage of the physician’s reputation and his estate, and at the risk of valued relationships between friends and between physician and patient. To accept venireman Carson’s statement that he could do so is to allow him to judge his own qualifications as a juror.
If venireman Carson actually believed he could serve as a fair and impartial juror in the case, he did not foresee and could not gauge his internal conflicts when he had to vote for the plaintiff on the one hand or for the defendant on the other, and, if for the plaintiff, how much to award.
Plaintiffs’ challenge for cause to venireman Carson should have been sustained, and it was an abuse of the trial court’s discretion to deny it. I would reverse the judgment and remand the cause for a new trial.